Title: Is This Legal? Meet Nadia: Host of 575 Airbnb sites, Nadia claims to live in Portland... and Seattle... and San Diego. That's curious, because Nadia appears to be a fake. (ARTICLE)
Question:
Answer #1: I should mention that Portland has a law that requires hosts to live onsite for 9 months out of the year and that hosts may only list one property, however this often isn't enforced. Answer #2: I'm sure I've read other articles talking about how this is a violation of bylaw/city ordinance/ethics (considering Portland's housing market). But the rub is that the city has like 3 officials to enforce this, so not much if anything is done about it. 

Makes me think of the phrase, "It's only against the law *if you get caught*."Answer #3: It obviously violates the bylaw, it might be fraud, particularly if owners have to fill out a form with the city of something.